DETAILED ACTION
The instant action is in response to application 8 April 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The 112(b) rejection has been withdrawn.  Applicant’s remarks on the merits have been considered but are moot for not taking into account all of the references in the present rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 5, 8, 13, 15, 16, are rejected under 35 U.S.C. 103 as unpatentable over Chen (US 2013/00307497) in view of Frans (US 2005/0035797).
As to claim 1,  Chen  discloses an integrated circuit (CONT) for driving a switching device (Q) provided between a first line (Vi)  and a second line (GND), while a power supply voltage is applied between a first input terminal connected to the first line and a second input terminal connected to the second line, the integrated circuit comprising: a first terminal (Comp) to be connected to one end of a circuit element (C3) for canceling a leakage current caused by switching operation of the switching device (broadly interpreted, a leakage current is any current where a current is not wanted.  By setting the proper size of the capacitor, the turn-on time as well as any ramp under a threshold level will be eliminate current out of comparator 12 which is fed from the error amplifier 11), another end of the circuit element being grounded (GND); an 
Chen does not explicitly disclose so that the circuit element generates a compensation current for canceling the leakage current.
Frans teaches the circuit element so that the circuit element generates a compensation current for canceling the leakage current (See Fig. 4, item 53.  The capacitor is fed current via charge pump 53 when high , and discharged when low)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen to compensation as disclosed in Franz to stabilize the control loop.  
As to claim 2, Chen in view of Frans teaches wherein the drive circuit comprises an output circuit that outputs an output signal at the one logic level to the circuit element through the first terminal, upon the switching device being turned ON, and a sink current circuit that absorbs, from the first terminal, a sink current corresponding to a current flowing through the switching device from the second line, upon the switching device being turned OFF (See Figs. 4 of Frans, which seems to correlate with the on/off timing of the leakage current and switches0.
As to claim 3, Chen disclsoes wherein the output circuit comprises a delay circuit (Chen, 16) that outputs a delay signal obtained by delaying the drive signal by a predetermined time period, a buffer circuit (Chen, 14) that outputs the output signal that is based on the delay signal.

As to claim 5, Chen in view of Frans teaches herein the drive circuit comprises an output circuit that outputs (11), to the circuit element through the first terminal, an output signal at the one logic level when the logic level of the drive signal of the switching device becomes the one logic level for turning ON the switching device, and outputs the output signal at an other logic level when the logic level of the drive signal becomes the other logic level for turning OFF the switching device (though not explicitly taught this is obvious by the error detector.  The ¶36 describes an operational amplifier, and since there are only a fixed number of possible ways to connect it, it is obvious.  Please note the courts have upheld that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
As to claim 8, Chen in view of Frans teaches wherein the output circuit comprises a delay circuit that outputs a delay signal obtained by delaying the drive signal by a predetermined time period, and a buffer circuit that outputs the output signal to the circuit element, based on the delay signal (Chen Fig. 3, 54, 56).
As to claim 13, Chen in view of Frans teaches wherein the circuit element is a capacitor.
As to claim 16, Chen in view of Frans wherein the first input terminal connected to the first line and the second input terminal connected to the second line constitute input terminals of a rectifier circuit that converts an AC voltage applied between the input terminals thereof to a 
	 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/00307497) in view of Esaki (US 2012/0262082).
As to claim 17, Chen discloses an integrated circuit (CONT) for driving a switching device (Q) provided between a first line (V1) and a second line (GND), while a power supply voltage is applied between a first input terminal connected to the first line and a second input terminal connected to the second line, the integrated circuit comprising: a first terminal (COMP) to be connected to one end of a circuit element (C3) which differs from the first capacitor, an other end of the circuit element being grounded; an output terminal (Out) through which a drive signal for driving the switching device is output to the switching device; and a drive circuit configured to output the drive signal through the output terminal(11, 13, 14) , and set a voltage at the first terminal to be one logic level upon the switching device turning on by the drive signal, and set the voltage at the first terminal to be the other logic level upon the switching device turning off by the drive signal (See also rejection of claim 1 above).
Chen does not disclose the first input terminal being grounded through a first capacitor.
Esaki teaches the first input terminal being grounded through a first capacitor (VCC, Tim1, C2, GND).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen to include a capacitor on the VCC terminal to protect against sudden changes in voltage.
Claim 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/00307497) in view of Esaki (US 2012/0262082) and Frans (US 2005/0035797).
As to claim 2, Chen in view of Hsiao teaches wherein the drive circuit includes an output circuit that outputs an output signal at the one logic level to the circuit element through the first terminal (see above).  

Frans teaches upon the switching device being turned on, and a sink current circuit that absorbs, from the first terminal, a sink current corresponding to a current flowing through the switching device from the second line, upon the switching device being turned off.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen to compensation as disclosed in Frans to stabilize the control loop.  
As to claim 21, Chen teaches an integrated circuit for driving a switching device provided between a first line and a second line, while a power supply voltage is applied between a first input terminal connected to the first line and a second input terminal connected to the second line, , the integrated circuit comprising: a first terminal to be connected to one end of a circuit element which differs from the first capacitor, an other end of the circuit element being grounded; an output terminal through which a drive signal for driving the switching device is output to the switching device; and a drive circuit configured to output the drive signal through the output terminal, wherein a first predetermined current flows through the first terminal in a first direction in the drive circuit upon the switching device being turned on by the drive signal, and a second predetermined current flows through the first terminal in a second direction opposite to the first direction in the drive circuit, upon the switching device being turned off by the drive signal.
Chen does not disclose the first input terminal being grounded through a first capacitor or wherein a first predetermined current flows through the first terminal in a first direction in the drive circuit upon the switching device being turned on by the drive signal, and a second 
Esaki teaches the first input terminal being grounded through a first capacitor (VCC, Tim1, C2, GND).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen to include a capacitor on the VCC terminal to protect against sudden changes in voltage.
Frans teaches wherein a first predetermined current flows through the first terminal in a first direction in the drive circuit upon the switching device being turned on by the drive signal, and a second predetermined current flows through the first terminal in a second direction opposite to the first direction in the drive circuit, upon the switching device being turned off by the drive signal (See Fig. 4, item 53.  The capacitor is fed current via charge pump 53 when high , and discharged when low)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen to compensation as disclosed in Franz to stabilize the control loop.  
Allowable Subject Matter
Claims 4, 6, 7, 9-12, 14, 19-20, 22-23 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 4, the prior art fails to disclose " further comprising: a second terminal connected to a second capacitor, the second capacitor having one end connected to a node of the switching device on the power supply side and another end connected to the second terminal; and a second diode having a cathode connected to the second terminal and an anode connected to the first line, wherein the sink current circuit is a current mirror circuit that 
As to claim 6, the prior art fails to disclose: “wherein the output circuit comprises a delay circuit that outputs a delay signal obtained by delaying the drive signal by a predetermined time period, a buffer circuit that outputs a signal that is based on the delay signal, and an adjustment circuit that outputs the output signal at the one logic level to the circuit element, when the logic level of a signal from the buffer circuit becomes the one logic level, and outputs, to the circuit element, the output signal, a level of which becomes the other logic level over a time period defined by an amount of an inductor current of an inductor connected in the second line, when the logic level of the signal from the buffer circuit becomes the other logic level.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 9, the prior art fails to disclose: “further comprises a timer circuit that measures a time period between a timing of a change in logic level of the delay signal and a timing of a change in a first voltage generated between opposite ends of the switching device when the switching device is driven, a storage circuit that stores setting information for setting a time period for delaying the drive signal, and a setting circuit that sets, in the storage circuit, the setting information for causing the delay signal to have a phase opposite to a phase of the first voltage, based on a time measurement result of the timer circuit, and wherein the delay circuit delays the drive signal by a time period defined by the setting information.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 14, the prior art fails to disclose " a second terminal connected to a second capacitor, the second capacitor having one end connected to a node of the switching device on the power supply side and another end connected to the second terminal; and a second diode having a cathode connected to the second terminal and an anode connected to the first line, wherein the sink current circuit is a current mirror circuit that generates the sink current, based 
As to claim 18, the prior art fails to disclose " wherein the drive circuit generates the drive signal and includes a time adjustment circuit, the driving signal having a first rising edge and a first falling edge, and the time adjustment circuit includes a first delay circuit and a second delay circuit both of which delay the drive signal so that the time adjustment circuit generates the voltage at the first terminal from the drive signal, the first delay circuit delaying the drive signal by delaying the first rising edge by a first delay time, the second delay circuit delaying the drive signal by delaying the first falling edge by a second delay time.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 22, the prior art fails to disclose " wherein the drive circuit further includes a comparator, a first current source generating a first current and a second current source generating a second current, the comparator includes a first input connected to an adjustment capacitor, a second input connected to a reference voltage, and an output connected to the first terminal of the integrated circuit, the first current from the first current source flows into the adjustment capacitor upon the switching device being turned on by the drive signal thereby the first predetermined current flowing in the first direction, and the second current from the second current source is sunk from the adjustment capacitor upon the switching device being turned off by the drive signal thereby the second predetermined current flowing in the second direction.” in combination with the additionally claimed features, as are claimed by the Applicant.

	Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839